Citation Nr: 0527732	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to February 7, 1997, 
for the award of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 13, 1982 to April 
21, 1983.  

In September 2002, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for schizophrenia and granted the claim.  

This matter came before the Board on appeal from a November 
2002 rating decision of the Montgomery, Alabama, Regional 
Office (RO) which effectuated the Board's decision as of 
February 7, 1997, and assigned a 40 percent evaluation for 
that disability.  In a July 22, 2004 decision, the Board both 
denied an effective date prior to February 7, 1997, for the 
award of service connection for schizophrenia and granted a 
60 percent evaluation for that disability.  

In October 2004, the veteran submitted a Motion alleging that 
both an October 2, 1985, Board decision denying service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia and an October 3, 1986, Board 
reconsideration decision denying service connection for a 
chronic psychiatric disorder to include paranoid 
schizophrenia were clearly and unmistakably erroneous; a 
Motion for Reconsideration of the July 22, 2004, Board 
decision; and a Motion to Vacate the July 22, 2004, Board 
decision.  In June 2005, the Board, in pertinent part, 
determined that the October 3, 1986, Board reconsideration 
decision subsumed the October 2, 1985, Board decision and was 
clearly and unmistakably erroneous in denying service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia.  

In July 2005, a Deputy Vice Chairman of the Board denied the 
veteran's Motion for Reconsideration; granted the veteran's 
Motion to Vacate that portion of the July 22, 2004, Board 
decision which denied an effective date prior to February 7, 
1997, for the award of service connection for schizophrenia 
in light of the Board's June 2005 decision; and denied his 
Motion to Vacate the portion of the July 22, 2004, Board 
decision which granted a 60 percent evaluation for the 
veteran's service-connected psychiatric disability.  In 
September 2005, the Board vacated its July 22, 2004, 
decision.  The Board decision below replaces that decision.  

For the reasons and bases addressed below, an effective date 
of April 30, 1984, for the veteran's paranoid schizophrenia 
is GRANTED.  


FINDINGS OF FACT

1.  The veteran's paranoid schizophrenia was initially 
manifested to a compensable degree within one year of service 
separation.  

2.  On April 30, 1984, the RO received the veteran's original 
claim for service connection for chronic paranoid 
schizophrenia.  


CONCLUSION OF LAW

An effective date of April 30, 1984, is warranted for the 
award of service connection for the veteran's paranoid 
schizophrenia. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2004), the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Title 
38 of the Code of Federal Regulations (2004) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The veteran's claim for service connection was received by 
the RO on April 30, 1984.  The report of his March 1982 
physical examination for service entrance states that the 
veteran denied having ever experienced "nervous trouble of 
any sort."  The military examiner identified no psychiatric 
abnormalities.  A February 1983 Army treatment record states 
that the veteran complained of problems coping with unit 
personnel.  An impression of "moderate schizoid/paranoid 
trends, but no psychosis/neurosis" was advanced.  A March 
1983 treatment record conveys that the veteran was brought to 
the emergency room by his company sergeants after he "began 
acting bizarre."  The veteran's "history of paranoid 
schizoid episodes" was noted.  A diagnosis of 
"[questionable] paranoid schizoid behavior" was advanced.  
An April 1983 treatment entry notes the veteran's prior 
history of "moderate schizoid paranoid trends, but no 
psychosis."  A psychiatric evaluation was requested due to 
the veteran's "behavior, i.e., refusing to work in the mess 
hall, etc."  The veteran was noted to be "pending chapter 
discharge."  

A November 1983 hospital summary from Searcy Hospital 
indicates that the veteran was committed to the hospital in 
July 1983 by court order.  The veteran was diagnosed with 
chronic paranoid schizophrenia.  The report of a May 1984 
Department of Veterans Affairs (VA) examination for 
compensation purposes notes that the veteran was diagnosed 
with chronic paranoid schizophrenia.  

The Board has reviewed the probative evidence of record.  The 
veteran's chronic paranoid schizophrenia became manifest to a 
compensable degree within one year of service separation.  
His claim for service connection was received by the RO on 
April 30, 1984, a date more than one year following service 
separation.  Given these facts, the appropriate effective 
date for the award of service connection is April 30, 1984, 
the date of receipt of the veteran's original claim.  


II.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In October 2003, the 
veteran was provided with a VCAA notice which informed him of 
the evidence needed to support his claim; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159 (2004).  Any duty imposed on 
the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claims would not 


constitute prejudicial error given the favorable resolution 
of his claim above.  


ORDER

An effective date of April 30, 1984, is warranted for the 
award of service connection for the veteran's paranoid-type 
schizophrenia.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


